DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 2-21 filed on 9/24/2020 have been reviewed and considered by this office action.

Information Disclosure Statement
	The information disclosure statements filed on 3/9/2020, 4/3/2020, 6/8/2020, 7/27/2020, and 8/11/2021 have been reviewed and considered by this office action. 

Drawings
	The drawings filed on 3/9/2020 have been reviewed and are considered acceptable.

Specification
	The specification filed on 3/9/2020 has been reviewed and is considered acceptable. 

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 includes the following limitation, “a first communications module configured to communication on the wireless network;” (emphasis added). The office believes that the term “communication” should be amended to the term “communicate”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-10, and 12 of U.S. Patent No. 10,588,204 in view of Shah et al. (US PGPUB 20050253538). 
Patent 10,588,204 teaches all of the limitations of Application 16/813,022 except for, “a controllably conductive device adapted to be coupled in series electrical connection between the power source and the electrical load;”. However, the reference of Shah teaches, “a controllably conductive device adapted to be coupled in series electrical connection between the power source and the electrical load;” (Shah; at least Figs. 1 and 2; paragraphs [0016] and [0017]; disclose a control switch (105) (controllably conductive device) that is connected in series with a power source and lighting fixture (electrical load) that is used to control the lighting intensity of the lighting fixture).
Patent 10,588,204 and Shah are analogous art because they are from the same field of endeavor or similar problem solving area of, lighting control systems.
It would have been obvious to one of ordinary skill in the art before the date of the disclosed invention to have incorporated the known method of controlling a device connected in series between a power source and load as taught by Shah with the known system of a lighting control system as taught by Patent 10,588,204 to achieve the known result of efficient lighting control. One would be motivated ta combine the cited art of reference in order to provide a method for being able to control a lighting fixture from a remote location as taught by Shah (paragraph [0007]).


Present Application: 16/813,022
US Patent 10,588,204
Claim 2
A load control device for controlling power delivered from a power source to an electrical load, the load control device comprising: 

a controllably conductive device adapted to be coupled in series electrical connection between the power source and the electrical load; 














and a controller operatively coupled to the controllably conductive device for controlling the controllably conductive device, the controller configured to: 

receive an identifier and a password of a wireless network from a first device via a wireless connection, wherein the wireless connection does not comprise the wireless network; 

use the identifier and the password of the wireless network received from the first device to connect the load control device to the wireless network; 

receive from a second device, that is communicatively connected to the wireless network, an address for the load control device to communicate on the wireless network, wherein the second device assigns the address to the load control device based in part on the load control device connecting to the wireless network; 

and store at the load control device the address received from the second device, wherein storing the address enables the load control device to communicate messages on the wireless network.
Claim 1
An apparatus comprising: 







a first communications module configured to receive a first message via a wireless network, wherein the wireless network has an associated identifier and an associated password; a second communications module configured to receive a second message from a first device via a point-to-point connection between the apparatus and the first device, wherein the point-to-point connection does not comprise the wireless network, and the first device comprises at least one of a smart phone, a tablet, and a laptop; 


and a controller configured to: 




receive the identifier and the password of the wireless network from the second message received from the first device via the point-to-point connection, 

use the identifier and the password of the wireless network received from the first device to connect the apparatus to the wireless network via the first communications module; 

receive from a second device, that is communicatively connected to the wireless network, an address for the apparatus to communicate on the wireless network, wherein the second device assigns the address to the apparatus based in part on the apparatus connecting to the wireless network; 


store at the apparatus the address received from the second device, wherein storing the address enables the apparatus to communicate messages on the wireless network; 

and receive from the first device, via the wireless network and the first communications module, one or more messages, wherein the one or more received messages comprise one or more control instructions.
Claim 3
The load control device of claim 2, wherein the controller is further configured to: receive from the first device, via the wireless network, one or more messages, wherein the one or more received messages comprise one or more control instructions.
Claim 2
The apparatus of claim 1, further comprising: a controllably conductive device adapted to be coupled in series electrical connection between a power source and an electrical load; wherein the controller is configured to control the controllably conductive device to control power delivered to the electrical load in response to the received one or more control instructions.
Claim 12
The load control device of claim 2, further comprising: an optical module operatively coupled to the controller and operable to receive one or more optical signals via the wireless connection between the load control device and the first device; and wherein to receive the identifier and the password of the wireless network from the first device comprises to obtain the identifier and the password of the wireless network from the received one or more optical signals.
Claim 9
The apparatus of claim 1, wherein the second communications module comprises an optical module operatively coupled to the controller and configured to receive one or more optical signals via the point-to-point connection between the apparatus and the first device, the controller configured to receive the identifier and the password of the wireless network from the first device by obtaining the identifier and the password of the wireless network from the received one or more optical signals.
Claim 13
The load control device of claim 2, further comprising: a near-field communications (NFC) module operatively coupled to the controller and operable to receive one or more NFC signals via the wireless connection between the load control device and the first device; and wherein to receive the identifier and the password of the wireless network from the first device comprises to obtain the identifier and the password of the wireless network from the received one or more NFC signals.
Claim 10
The apparatus of claim 1, wherein the second communications module comprises a near-field communications (NFC) module operatively coupled to the controller and configured to receive one or more NFC signals via the point-to- point connection between the apparatus and the first device, the controller configured to receive the identifier and the password of the wireless network from the first device by obtaining the identifier and the password of the wireless network from the received one or more NFC signals.
Claim 14
A method performed by a load control device for controlling power from a power source to an electrical load, the method comprising: 

receiving, by a controller of the load control device, an identifier and a password of a wireless network from a first device via a wireless connection, wherein the wireless connection does not comprise the wireless network; 





using, by the controller, the identifier and the password of the wireless network received from the first device to connect the load control device to the wireless network; 

receiving, by the controller from a second device communicatively connected to the wireless network, an address for the load control device to communicate on the wireless network, wherein the second device assigns the address to the load control device based in part on the load control device connecting to the wireless network; 

and storing at the load control device the address received from the second device, wherein storing the address enables the load control device to communicate messages on the wireless network.
Claim 12
A method for configuring an apparatus, the method comprising: 


receiving, by the apparatus from a first device via a point-to-point connection between the apparatus and the first device, an identifier and a password of a wireless network, wherein the point-to-point connection does not comprise the wireless network, 

and the first device comprises at least one of a smart phone, a tablet, and a laptop; 

using, by the apparatus, the identifier and the password of the wireless network received from the first device to connect the apparatus to the wireless network; 

receiving, by the apparatus, from a second device, that is communicatively connected to the wireless network, an address for the apparatus to communicate on the wireless network, wherein the second device assigns the address to the apparatus based in part on the apparatus connecting to the wireless network; 

programming the apparatus with the address received from the second device, wherein the programming enables the apparatus to communicate packets on the wireless network; 

receiving, by the apparatus from the first device via the wireless network, one or more packets, wherein the one or more received packets comprise one or more control instructions.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first communications module” and “second communications module” in claim 6, “optical module” in claim 12, and “near-field communications module” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7, 12-14, 18-19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shah et al. (US PGPUB 20050253538) in view Balgard et al. (US PGPUB 20090224906).

Regarding Claims 2, 14, and 19; Shah teaches; A load control device for controlling power delivered from a power source to an electrical load, the load control device comprising: (Shah; at least Abstract; disclose a control switch for controlling power delivered a lighting fixture)
a controllably conductive device adapted to be coupled in series electrical connection between the power source and the electrical load; (Shah; at least Figs. 1 and 2; paragraphs [0016]-[0017]; disclose a control switch (105) (controllably conductive device) that is connected in series with a power source and lighting fixture (electrical load) that is used to control the lighting intensity of the lighting fixture)
and a controller operatively coupled to the controllably conductive device for controlling the controllably conductive device, the controller configured to: (Shah; at least Figs. 1 and 2; paragraphs [0016]-[0017]; disclose a control switch (105) (controllably conductive device) that is connected in series with a power source and lighting fixture (electrical load) that is used to control the lighting intensity of the lighting fixture)
and store at the load control device the address received from the second device, wherein storing the address enables the load control device to communicate messages on the wireless network. (Shah; at least Fig. 2; disclose a memory (208) for storing information regarding the load control device)
Shah appears to be silent on; receive an identifier and a password of a wireless network from a first device via a wireless connection, wherein the wireless connection does not comprise the wireless network; 
use the identifier and the password of the wireless network received from the first device to connect the load control device to the wireless network; 
receive from a second device, that is communicatively connected to the wireless network, an address for the load control device to communicate on the wireless network, wherein the second device assigns the address to the load control device based in part on the load control device connecting to the wireless network; 
and store at the load control device the address received from the second device, wherein storing the address enables the load control device to communicate messages on the wireless network.
However, Balgard teaches; receive an identifier and a password of a wireless network from a first device via a wireless connection, wherein the wireless connection does not comprise the wireless network; (Balgard; at least paragraphs [0006], [0010]-[0011], and [0038]; disclose a system and method for connecting a node (i.e. control switch of Shah) to a “first network” using a “second network”, that does not comprise the wireless network, of a wireless configuration device (i.e. first device) which uses the second network to transmit identity information as well as a security key/code (i.e. password) of the first network so that the node can connect to the first network)
use the identifier and the password of the wireless network received from the first device to connect the load control device to the wireless network; (Balgard; at least paragraphs [0038]-[0039]; disclose utilizing the identifier and password to join the wireless network)
receive from a second device, that is communicatively connected to the wireless network, an address for the load control device to communicate on the wireless network, wherein the second device assigns the address to the load control device based in part on the load control device connecting to the wireless network; (Balgard; at least paragraphs [0020] and [0031]; disclose wherein the system includes a gateway (3g) of the wireless network and wherein the gateway establishes a SSID for address to the a node control device for connecting/communicating over a local area network)
and store at the load control device the address received from the second device, wherein storing the address enables the load control device to communicate messages on the wireless network. (Balgard; at least paragraphs [0020] and [0031]; disclose a gateway that provides a SSID to the node control device, (which can be stored within the memory as taught by Shah) which is utilized to communicate messages over the wireless network)
Shah and Balgard are analogous art because they are from the same field of endeavor or similar problem solving area of, remote programming and configuration systems.
It would have been obvious to one of ordinary skill in the art before the date of the disclosed invention to have incorporated the known method of using a device using a second wireless network to send configuration information to join a first wireless network to a control device as taught by Balgard with the known system of a lighting control system as taught by Shah to achieve the known result of efficient configuration control. One would be motivated to combine the cited art of reference in order to provide a quicker and more flexible method for establishing devices to a wireless network as taught by Balgard (paragraph [0020]).

Regarding Claim 3; the combination of Shah and Balgard further teach; The load control device of claim 2, wherein the controller is further configured to: receive from the first device, via the wireless network, one or more messages, wherein the one or more received messages comprise one or more control instructions. (Shah; at least paragraph [0020]; disclose receiving control instructions over the wireless network).

Regarding Claim 4; the combination of Shah and Balgard further teach; The load control device of claim 2, wherein the wireless connection comprises a point-to-point connection. (Shah; at least paragraph [0026]; disclose wherein the wireless network is a LAN which is a commonly known point-to-point network).

Regarding Claim 5; the combination of Shah and Balgard further teach; The load control device of claim 2, further comprising: a communications module operatively coupled to the controller and operable to receive messages via the wireless network. (Shah; at least Fig. 2; paragraph [0020]; disclose a receiver/transmitter module for receiving messages via the wireless network).

Regarding Claim 6; the combination of Shah and Balgard further teach; The load control device of claim 5, wherein the communications module comprises: a first communications module configured to communication on the wireless network; and a second communications module configured to communicate via the wireless connection. (Shah; at least Fig. 2; paragraphs [0019]-[0020]; disclose wherein the system includes an IR port (205) for communicating over a wireless connection and also includes the transmitter/receiver for communicating over a wireless network).

Regarding Claim 7; the combination of Shah and Balgard further teach; The load control device of claim 2, wherein the first device comprises one of a smart phone, a tablet, or a laptop. (Balgard; at least paragraph [0018]; disclose wherein the first device is a laptop).

Regarding Claim 12; the combination of Shah and Balgard further teach; The load control device of claim 2, further comprising: an optical module operatively coupled to the controller and operable to receive one or more optical signals via the wireless connection between the load control device and the first device; and wherein to receive the identifier and the password of the wireless network from the first device comprises to obtain the identifier and the password of the wireless network from the received one or more optical signals. (Balgard; at least paragraphs [0015] and [0022]; disclose wherein the system and method includes using an optical module coupled to the field device and the configuration tool to transmit the configuration information (i.e. the identifier and password for the wireless network).

Regarding Claim 13; the combination of Shah and Balgard further teach; The load control device of claim 2, further comprising: a near-field communications (NFC) module operatively coupled to the controller and operable to receive one or more NFC signals via the wireless connection between the load control device and the first device; and wherein to receive the identifier and the password of the wireless network from the first device comprises to obtain the identifier and the password of the wireless network from the received one or more NFC signals. (Balgard; at least paragraphs [0022] and [0048]; disclose wherein the system and method includes utilizing radio frequency identification (i.e. near field communications) for sending and receiving configuration data to join the wireless network).

Regarding Claims 18 and 20; the combination of Shah and Balgard further teach; The method of claim 14, further comprising: receiving, by the controller from the first device, via the wireless network, one or more messages, wherein the one or more received messages comprise one or more control instructions to control the electrical load via a controllably conductive device of the load control device, wherein the controllably conductive device is adapted to be coupled in series electrical connection between the power source and the electrical load. (Shah; at least Fig. 1; paragraph [0020] and [0026]; disclose wherein a user can use a first device to send control commands, via the wireless network, to control the electrical load via the controllably conductive device of the load and wherein the controllably conductive device is coupled in series between a power source and electrical load).

Claims 8-11, 15-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shah et al. (US PGPUB 20050253538) in view Balgard et al. (US PGPUB 20090224906) in further view of Chang (US PGPUB 20100082176).

Regarding Claims 8 and 15; the combination of Shah and Balgard appear to be silent on; The load control device of claim 2, wherein the load control device is configured to connect to the wireless network to discover other load control devices using a discovery protocol.
However, Chang teaches; The load control device of claim 2, wherein the load control device is configured to connect to the wireless network to discover other load control devices using a discovery protocol. (Chang; at least Fig. 2; paragraphs [0029] and [0032]; disclose a system and method in which two appliances (i.e. load control devices) use a discovery protocol for discovering other appliances connected to the wireless network).
Shah, Balgard, and Chang are analogous art because they are from the same field of endeavor or similar problem solving area of, remote programming and configuration systems.
It would have been obvious to one of ordinary skill in the art before the date of the disclosed invention to have incorporated the known method of utilizing a discovery protocol to discover multiple appliances connected to a network as taught by Chang with the known system of a lighting control system as taught by Shah and Balgard to achieve the known result of efficient configuration control. One would be motivated to combine the cited art of reference in order to provide a method for various load devices to communicate with each other to achieve set tasks or goals as taught by Chang (paragraph [0029]).

Regarding Claim 9; the combination of Shah, Balgard, and Chang further teach; The load control device of claim 8, wherein the load control device is configured to create a communication network comprising the other load control devices such that the load control device and the other load control devices are capable of communicating with each other. (Chang; at least paragraph [0029]; disclose wherein the system and method includes wherein when the appliances discover each other, forming a communication network so they are capable of communicating and adjusting control functions based on the communications).

Regarding Claims 10 and 16; the combination of Shah, Balgard, and Chang further teach; The load control device of claim 9, wherein the load control device is configured to communicate one or more control instructions received from the first device to the other load control devices on the communication network. (Chang; at least paragraphs [0024], [0029], and [0038]; disclose wherein a user can set control instructions for each appliance in the network and wherein each appliance is able to communicate is control instructions to each other discovered, connected device so that they can adjust operations based upon the received control instructions).

Regarding Claims 11 and 17; the combination of Shah, Balgard, and Chang further teach; The load control device of claim 9, wherein the communication network comprises a peer-to-peer network. (Chang; at least Abstract; disclose wherein the system is a peer-to-peer communication network).

Regarding Claim 20; the combination of Shah, Balgard, and Chang further teach; The non-transient computer readable medium of claim 19, wherein the program instructions, when executed by the control circuit, further cause the control circuit to: connect to the wireless network to discover other load control devices using a discovery protocol; and create a communication network comprising the other load control devices such that the load control device and the other load control devices are capable of communicating with each other. (Chang; at least Fig. 2; paragraphs [0029] and [0032]; disclose a system and method in which two appliances (i.e. load control devices) use a discovery protocol for discovering other appliances connected to the wireless network and forming a communication network in which each device can communicate and negotiate with each other).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Brown et al. (US PGPUB 20120079123): disclose a system and method for transferring configuration information to join a wireless network from one mobile device to another using a near field communication technology so that the device not connected to the network can join using the received configuration data.

Benoit et al. (US PGPUB 20140053281): disclose a system and method for providing configuration data to a new device to join a wireless network.

Wietfeldt et al. (US PGPUB 20100303008): disclose a system and method for providing configuration information to join a wireless network from one device to another so that it may connect to the desired network utilizing the received configuration information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117